EXHIBIT 2
Homeland Security Investigations
National Security Investigations Division
Student and Exchange Visitor Program


           COVID-19: Guidance for SEVP Stakeholders
                                       March 13, 2020


As follow up to the guidance issued by SEVP on Monday, March 9, 2020, concerning the
COVID-19 situation, there have been inquiries concerning the proper status for students in
SEVIS who may have face slightly different scenarios related to emergency procedures
implemented by SEVP-certified learning institutions:
Scenario 1: A school completely closes and does not have online courses or other
alternate learning procedures.
Response: If a school closes temporarily without online instruction or other alternative
learning procedures, the students should remain in active status in SEVIS so long as the
students intend to resume their course of study when classes resume. This is similar to
short-term breaks in the school calendar when classes are not in session. Schools must
notify SEVP of COVID-19 procedural changes within 10 business days.

Scenario 2: A school temporarily stops in-person classes but implements online or
other alternate learning procedures and the nonimmigrant student remains in the
United States

Response: If a school closes temporarily but offers online instruction or another
alternative learning procedure, nonimmigrant students should participate in online or
other alternate learning procedures and remain in active status in SEVIS. Schools must
notify SEVP of COVID-19 procedural changes within 10 business days. Given the
extraordinary nature of the COVID-19 emergency, SEVP will allow F-1 and/or M-1 students
to temporarily count online classes towards a full course of study in excess of the limits
stated in 8 CFR 214.2(f)(6)(i)(G) and 8 CFR 214.2(m)(9)(v). This temporary provision is
only in effect for the duration of the emergency and in accordance with the procedural
change documents filed in a timely manner to SEVP.

Scenario 3: A school temporarily stops in-person classes but implements online or
other alternate learning procedures and the nonimmigrant student departs the
United States

Response: If a school closes temporarily but offers online instruction or another
alternative learning procedure, nonimmigrant students should participate in online or
other alternate learning procedures and remain in active status in SEVIS. Schools must
notify SEVP of COVID-19 procedural changes within 10 business days. Given the
extraordinary nature of the COVID-19 emergency, SEVP will allow F-1 and/or M-1 students
to temporarily count online classes towards a full course of study in excess of the limits
stated in 8 CFR 214.2(f)(6)(i)(G) and 8 CFR 214.2(m)(9)(v), even if they have left the
Homeland Security Investigations
National Security Investigations Division
Student and Exchange Visitor Program


United States and are taking the online classes from elsewhere. This temporary provision is
only in effect for the duration of the emergency and in accordance with the procedural
change documents filed in a timely manner to SEVP.

NOTE: Due to the fluid nature of this difficult situation, this guidance may be subject to
change. SEVP will continue to monitor the COVID-19 situation and will adjust its guidance
as needed.
